Opinion by
Mr. Chief Justice Sterrett,
This appeal is from the judgment entered against the defendant for want of a sufficient affidavit of defense. The incumbrance, for which it is claimed he is liable under his deed, is alleged to have resulted from the nonpayment of taxes for the years 1890 and 1891, amounting together to three hundred and ninety-three dollars and forty cents. How much of this sum represents each year’s taxes is not stated, and we have no means of ascertaining the same. As to so much of the claim as represents taxes for the year 1891, we are of opinion that the facts averred in the affidavit of defense are sufficient to have prevented judgment. If said taxes were assessed after defendant sold the land by articles of agreement to Samuel Marsh in July, 1890, and were permitted to remain unpaid by the vendee, the incumbrance thus created cannot, under a proper construction of the law, be regarded as an incumbrance “ done or suffered from the grantor,” the defendant.
Judgment reversed and a procedendo awarded.